DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species F in the reply filed on 10/5/2022 is acknowledged. Claims 6-8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 4 fails to further limit the subject matter upon which is it depends, as all such device materials fall into the categories of rigid, semi-rigid, and flexible.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, 19-21, 23, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster, Jr. (US Pat. No. 5,782,239; hereinafter Webster).
	Webster discloses the following regarding claim 1: an elongate medical device, comprising: an expandable structure (52) with an expandable configuration and a collapsed configuration (Figs. 9-10; col. 8, lines 61-col. 9, lines 11); a handle (50), operably coupled to the expandable structure (Fig. 9; col. 8, lines 61-col. 9, lines 11), the handle further including a selective movement limiter (27, 30) (col. 7, lines 11-35; col. 9, lines 59-55); and a deflection control member (40, 72) coupled with a distal hub (44) (Figs. 9-10; col. 8, lines 61-col. 10, lines 7), where the deflection control member is configured to adjust a stiffness of the expandable structure (col. 8, lines 1-col. 9, lines 44, as the device is expanded and contracted), from a first stiffness (contracted configuration) to a second stiffness (expanded configuration), and maintain the first stiffness or the second stiffness when the selective movement limiter couples with the deflection control member and limits a longitudinal movement of the deflection control member (col. 7, lines 11-35; col. 8, lines 53-col. 9, lines 55); wherein the deflection control member is configured to move freely when the selective movement limiter is not coupled with the deflection control member (col. 7, lines 11-35; col. 8, lines 53-col. 9, lines 55, where elements 40 and 72 are fully capable of moving freely without the presence of the selective movement limiter).
Webster discloses the following regarding claim 2: the elongate medical device of claim 1, wherein the expandable structure comprises a plurality of splines (Figs. 9-10), wherein each of the plurality of splines includes a spline proximal end (located near element 58) and a spline distal end (located near element 44).
Webster discloses the following regarding claim 3: the elongate medical device of claim 2, further comprising a proximal hub (58), where each of the spline proximal ends is coupled with the proximal hub (Fig. 10).
Webster discloses the following regarding claim 4: the elongate medical device of claim 1, wherein the deflection control member comprises one or more of a rigid material, a semi-rigid material, and a flexible material (col. 9, lines 49-col. 10, lines 14).
Webster discloses the following regarding claim 5: the elongate medical device of claim 4, wherein the rigid material comprises a polymer, the semi-rigid material comprises a polymer, and the flexible material comprises a metal or a polymer (col. 9, lines 49-col. 10, lines 14).
Webster discloses the following regarding claim 9: the elongate medical device of claim 1, wherein each of the expandable structure further comprises a plurality of interactive elements (electrodes) (col. 8, lines 48-60).
Webster discloses the following regarding claim 10: the elongate medical device of claim 9, wherein the plurality of interactive elements are equally distributed on each of the plurality of splines (col. 8, lines 48-52).
Webster discloses the following regarding claim 11: the elongate medical device of claim 9, wherein the plurality of interactive elements are unequally spaced on each of the plurality of interactive elements (col. 8, lines 48-52).
Webster discloses the following regarding claim 12: the elongate medical device of claim 9, wherein one or more the plurality of interactive elements are positioned proximate a spline proximal end (Figs. 1, 10, 14; col. 8, lines 48-52).
Webster discloses the following regarding claim 13: the elongate medical device of claim 9, wherein the plurality of interactive elements further comprise one or more of an electrode, an energy delivery element, a thermocouple, a force sensor, a strain gauge, a strain sensor, a position sensor, a biosensor, a diagnostic sensor, a therapy sensor, a chemical sensor, a light-emitting sensor, an acoustic sensor, an ultrasound sensor, an energy receiving and/or measuring sensor, a magnetic coil or sensor, and a thermoelectric element (col. 8, lines 48-60).
Webster discloses the following regarding claim 14: the elongate medical device of claim 9, wherein one or more of the plurality of elements further comprises an electrode (col. 8, lines 48-60).  
Webster discloses the following regarding claim 19: an elongate medical device comprising: an expandable structure (Figs. 9-10) comprising: a plurality of splines (52) where each has a spline proximal end (located near element 58) and a spline distal end (located near element 44); and a distal hub (44), where each of the spline distal ends is coupled with the distal hub (Fig. 10); a deflection control member (40, 72) coupled with the distal hub (Figs. 9-10; col. 8, lines 61-col. 10, lines 7), where the deflection control member is configured to: adjust a stiffness of the expandable structure (col. 8, lines 1-col. 9, lines 44, as the device is expanded and contracted), from a first stiffness (contracted state) to a second stiffness (expanded state); and maintain the first stiffness or the second stiffness (col. 7, lines 11-35; col. 8, lines 53-col. 9, lines 55); and a clamp (27, 30) where the clamp engages the deflection control member and limits a longitudinal movement of the deflection control member (col. 7, lines 11-35; col. 9, lines 49-55).
Webster discloses the following regarding claim 20: the elongate medical device of claim 19, wherein the system further comprises a handle (50), wherein the handle includes the clamp (col. 7, lines 11-35; col. 8, lines 61-col. 10, lines 7).
Webster discloses the following regarding claim 21: the elongate medical device of claim 19, wherein the deflection control member is a means for adjusting the stiffness of the expandable structure from the first stiffness to the second stiffness (col. 8, lines 61-col. 10, lines 7).
Webster discloses the following regarding claim 23: the elongate medical device of 19, wherein the clamp comprises a first portion (front portion) and a second portion (back portion), where the first portion and the second portion are movable to allow engagement with the deflection control member (where both portions can be removed) (col. 7, lines 11-35; col. 8, lines 61-col. 10, lines 7).
Webster discloses the following regarding claim 25: the elongate medical device of 1, wherein the selective movement limiter comprises a first portion (front portion) and a second portion (back portion), where the first portion and the second portion are movable to engage with the deflection control member by clamping the deflection control member in order to limit the longitudinal movement of the deflection control member (col. 7, lines 11-35; col. 8, lines 61-col. 10, lines 7).
Webster discloses the following regarding claim 26: an elongate medical device, comprising: a handle (50) comprising a control mechanism (42) and a selective movement limiter (27, 30); a catheter shaft (66) having a catheter shaft proximal end (located near element 50) and a catheter shaft distal end (located near element 58), wherein the catheter shaft proximal end is coupled to the handle (Fig. 9); an expandable structure (52) comprising elongated splines (Figs. 9-10) and a distal hub (44), wherein the expandable structure has an undeployed shape (contracted shape) and a deployed shape (expanded shape) (col. 8, lines 61-col. 10, lines 7), wherein the expandable structure is radially outward expandable from the undeployed shape to the deployed shape and inwardly collapsible from the deployed shape to the undeployed shape (Figs. 9-10; col. 8, lines 61-col. 10, lines 7), wherein each of the elongated splines is coupled to and extends between the catheter shaft distal end and the distal hub (Figs. 9-10); a deflection control member (40, 72) having a distal end (located near element 44) coupled to the distal hub (Figs. 9-10; col. 8, lines 61-col. 10, lines 7), wherein the control mechanism is drivingly coupled with the distal hub via the deflection control member (col. 8, lines 61-col. 10, lines 7) and operable to move the deflection control member distally relative to the catheter shaft to inwardly collapse the expandable structure from the deployed shape to the undeployed shape and move the deflection control member proximally relative to the catheter shaft to radially outwardly expand the expandable structure from the undeployed shape to the deployed shape (col. 8, lines 61-col. 10, lines 7), and wherein the selective movement limiter is operable to limit movement of the deflection control member relative to the catheter shaft (col. 7, lines 11-35; col. 8, lines 61-col. 10, lines 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Schaer et al. (US Pub. No. 2018/0279994; hereinafter Schaer).
	Webster discloses the limitations of the claimed invention, as described above. However, it does not recite the clamp comprising a first portion that is in a fixed position, and a second portion that is movable. Schaer teaches that it is well known in the art that a hinge clamp is used with a medical positioning device tool, which allows for a first, fixed portion and a second, movable portion (paras. 0150-0154), for the purpose of allowing the user to more easily utilize the clamp during a surgical procedure. It would have been obvious to one having ordinary skill in the art to modify the device of Webster to comprise the hinged clamp of Schaer, in order to allow the user to more easily utilize the clamp during a surgical procedure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774